UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2012 Semiannual Report to Shareholders DWS Global Inflation Fund Contents 4 Performance Summary 7 Consolidated Portfolio Summary 8 Consolidated Investment Portfolio 15 Consolidated Statement of Assets and Liabilities 17 Consolidated Statement of Operations 18 Consolidated Statement of Changes in Net Assets 19 Consolidated Financial Highlights 24 Notes to Consolidated Financial Statements 38 Information About Your Fund's Expenses 40 Summary of Management Fee Evaluation by Independent Fee Consultant 44 Account Management Resources 46 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. If interest rates rise due to reasons other than inflation, the fund's investment in inflation linked bonds may not be fully protected from the effects of rising interest rates. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2012 (Unaudited) Average Annual Total Returns as of 3/31/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year Life of Fund* Class A 2.72% 9.94% 8.03% 6.40% 5.56% Class B 2.19% 9.00% 7.21% 5.58% 4.76% Class C 2.29% 9.10% 7.21% 5.60% 4.77% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -0.11% 6.91% 7.03% 5.81% 5.13% Class B (max 4.00% CDSC) -1.68% 6.00% 6.63% 5.42% 4.76% Class C (max 1.00% CDSC) 1.32% 9.10% 7.21% 5.60% 4.77% No Sales Charges Class S 2.74% 10.11% 8.28% 6.62% 5.76% Institutional Class 2.75% 10.14% 8.32% 6.66% 5.82% Barclays U.S. Treasury: U.S. TIPS Index+ 3.57% 12.20% 8.74% 7.60% 6.47% ‡ Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on July 8, 2005. Index returns began on July 31, 2005. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.00%, 1.81%, 1.73%, 0.84% and 0.63% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 8, 2005. Index returns began on July 31, 2005. + The Barclays U.S. Treasury: U.S. TIPS Index is an unmanaged, dollar-denominated index consisting of inflation-protected securities issued by the U.S. Treasury with at least one year to final maturity. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 3/31/12 $ 9/30/11 $ Distribution Information: Six Months as of 3/31/12: Income Dividends $ Capital Gain Distributions $ Morningstar Rankings — Inflation-Protected Bond Funds Category as of 3/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 69 3-Year 94 of 60 5-Year 93 of 67 Class B 1-Year of 75 3-Year of 84 5-Year of 87 Class C 1-Year of 74 3-Year of 85 5-Year of 86 Class S 1-Year of 67 3-Year 68 of 43 5-Year 83 of 59 Institutional Class 1-Year of 66 3-Year 63 of 40 5-Year 76 of 54 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Consolidated Portfolio Summary (Unaudited) Consolidated Investment Portfolio as of March 31, 2012 (Unaudited) Principal Amount ($) Value ($) Government & Agency Obligations 88.1% U.S. Treasury Obligations U.S. Treasury Inflation-Indexed Bonds: 1.75%, 1/15/2028 (a) 2.125%, 2/15/2040 2.125%, 2/15/2041 2.5%, 1/15/2029 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.5%, 4/15/2015 0.625%, 4/15/2013 (a) 0.625%, 7/15/2021 1.125%, 1/15/2021 1.25%, 4/15/2014 1.375%, 7/15/2018 1.375%, 1/15/2020 1.625%, 1/15/2018 (a) Total Government & Agency Obligations (Cost $196,643,472) Corporate Bond 1.2% Financials Barclays Bank PLC, 0.473%*, 2/28/2022 (Cost $2,962,825) Mortgage-Backed Securities Pass-Throughs 0.1% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $181,798) Asset-Backed 1.5% Credit Card Receivables 0.4% Discover Card Master Trust, "A2", Series 2007-A2, 0.814%*, 6/15/2015 Home Equity Loans 1.1% Countrywide Home Equity Loan Trust, "2A", Series 2006-I, 0.382%*, 1/15/2037 Novastar Home Equity Loan, "M3", Series 2004-3, 1.292%*, 12/25/2034 Total Asset-Backed (Cost $3,517,825) Collateralized Mortgage Obligations 0.5% Federal National Mortgage Association, "SA", Series 2003-30, Interest Only, 7.408%***, 10/25/2017 Residential Asset Securitization Trust, "1A2", Series 2003-A15, 0.692%*, 2/25/2034 Total Collateralized Mortgage Obligations (Cost $1,213,815) Short-Term U.S. Treasury Obligations 5.4% U.S. Treasury Bills: 0.07%**, 5/31/2012 (b) 0.087%**, 7/26/2012 (b) 0.09%**, 9/20/2012 (b) 0.095%**, 8/23/2012 (b) 0.125%**, 8/23/2012 (b) 0.13%**, 9/6/2012 (c) Total Short-Term U.S. Treasury Obligations (Cost $12,869,990) Shares Value ($) Common Stocks 0.8% Financials American Capital Agency Corp. (REIT) (a) American Capital Mortgage Investment Corp. Total Common Stocks (Cost $1,738,968) Contracts Value ($) Call Options Purchased 0.0% 10 Year U.S. Treasury Note Future, Expiration Date 5/25/2012, Strike Price $132.0 40 10 Year U.S. Treasury Note Future, Expiration Date 5/25/2012, Strike Price $135.0 60 Total Call Options Purchased (Cost $30,625) Shares Value ($) Securities Lending Collateral 11.5% Daily Assets Fund Institutional, 0.27% (d) (e) (Cost $27,343,509) Cash Equivalents 1.1% Central Cash Management Fund, 0.11% (d) (Cost $2,603,608) % of Net Assets Value ($) Total Investment Portfolio (Cost $249,106,435)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2012. ** Annualized yield at time of purchase; not a coupon rate. *** These securities are shown at their current rate as of March 31, 2012. + The cost for federal income tax purposes was $249,484,128. At March 31, 2012, net unrealized appreciation for all securities based on tax cost was $12,591,238. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $13,116,250 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $525,012. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at March 31, 2012 amounted to $26,614,704, which is 11.2% of net assets. (b) At March 31, 2012, this security has been pledged, in whole or in part, as collateral for open commodity-linked rate swap contracts. (c) At March 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REIT: Real Estate Investment Trust At March 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year U.S. Treasury Note USD 6/20/2012 10 Federal Republic of Germany Euro-Schatz EUR 6/7/2012 Ultra Long U.S. Treasury Bond USD 6/20/2012 10 ) United Kingdom Long Gilt Bond GBP 6/27/2012 62 Total net unrealized appreciation At March 31, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 6/15/2012 4 ) 10 Year Canadian Government Bond CAD 6/20/2012 72 10 Year Japanese Government Bond JPY 6/11/2012 1 10 Year U.S. Treasury Note USD 6/20/2012 25 2 Year U.S. Treasury Note USD 6/29/2012 48 Federal Republic of Germany Euro-Bund EUR 6/7/2012 16 ) Total net unrealized depreciation ) At March 31, 2012, open written options contracts were as follows: Written Options Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (f) Call Options 10 Year U.S. Treasury Note Future 80 5/25/2012 ) (f) Unrealized appreciation at March 31, 2012 was $0. At March 31, 2012, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index/Entity Value ($) (g) Long Positions 4/24/2012 1 % Citi Cubes Dow Jones-UBS Weighted Index ) 4/24/2012 2 % Barclays Capital-Commodity Strategy 1500 Index ) 4/24/2012 3 % Dow Jones-UBS Commodity Index 3 Month Forward ) 4/24/2012 4 % Goldman Dow Jones-UBS Commodity Excess Return E95 Strategy ) 4/24/2012 5 % JPMorgan Alternative Benchmark Enhanced Beta Select Excess Return Index ) 4/24/2012 5 % JPMorgan Alternative Benchmark Enhanced Beta Select Excess Return Index ) 4/24/2012 6 % Merrill Lynch Commodity Index eXtra LDA Excess Return Index ) 4/24/2012 6 % Merrill Lynch Commodity Index eXtra LDA Excess Return Index ) 4/24/2012 7 % Dow Jones-UBS Commodity Index 2-4-6 Month Forward Blend ) 4/24/2012 7 % UBS Custom Commodity Index Basket Short Positions 4/24/2012 6 % Dow Jones-UBS Commodity Index 3 Month Forward 4/24/2012 1 % Dow Jones-UBS Commodity Index 3 Month Forward 4/24/2012 5 % Dow Jones-UBS Commodity Index 3 Month Forward 4/24/2012 7 % Dow Jones-UBS Commodity Index 3 Month Forward Total net unrealized appreciation (g) There are no upfront payments on commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. At March 31, 2012, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 6/9/2010 6/1/2012 1 % Citigroup Global Interest Rate Strategy Index ) — ) Counterparties: 1 Citigroup, Inc. 2 Barclays Bank PLC 3 Morgan Stanley 4 The Goldman Sachs & Co. 5 JPMorgan Chase Securities, Inc. 6 Merrill Lynch & Co., Inc 7 UBS AG At March 31, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD CHF 4/24/2012 UBS AG USD EUR 4/24/2012 UBS AG USD GBP 4/24/2012 UBS AG USD JPY 4/24/2012 UBS AG USD NOK 4/24/2012 UBS AG USD SEK 4/24/2012 UBS AG AUD USD 4/24/2012 UBS AG CAD USD 4/24/2012 UBS AG NZD USD 4/24/2012 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD AUD 4/24/2012 ) UBS AG USD CAD 4/24/2012 ) UBS AG CHF USD 4/24/2012 ) UBS AG EUR USD 4/24/2012 ) UBS AG GBP USD 4/24/2012 ) UBS AG JPY USD 4/24/2012 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosure regarding futures contracts, commodity-linked swap contracts, total return swap contracts, forward foreign currency exchange contracts, purchased options and written options contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Government & Agency Obligations $
